Citation Nr: 1819974	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for service-connected sinusitis from November 6, 1995, to February 24, 2013, and an initial evaluation greater than 30 percent from February 25, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A number of additional issues were addressed in a VA Form 9 in June 2016, but as these matters have not yet been certified to the Board, the Board will not assume jurisdiction over them at this time.


FINDINGS OF FACT

1.  Throughout the period from November 6, 1995, to February 24, 2013, the Veteran's service-connected sinusitis resulted in more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  As of February 25, 2013, the preponderance of the evidence is against a finding that the Veteran's service-connected sinusitis resulted in radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no greater, for sinusitis from November 6, 1995, to February 24, 2013, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6512 (2017).

2.  The criteria for an initial evaluation greater than 30 percent for sinusitis from February 25, 2013, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating

The Veteran and his representative assert that his sinusitis disorder warrants an increased rating, which is rated under 38 C.F.R. § 4.97, Diagnostic Code 6512.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).
 
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Chronic frontal sinusitis is rated under Diagnostic Code 6512, General Rating Formula for Sinusitis.  A 0 percent disability rating is warranted when detected by X-ray only.  A 10 percent rating is warranted when there is one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.

A.  Period from November 6, 1995, to February 24, 2013

On November 6, 1995, the Veteran filed a claim of entitlement to service connection for sinusitis.  In the Board's April 2012 decision, the claim was granted.  In June 2012, the RO assigned a disability rating of 10 percent for his sinusitis disorder from November 6, 1995, date of receipt of claim.  The Veteran timely filed his notice of disagreement in June 2012.  Later in a July 2014 rating decision, the RO assigned a disability rating of 30 percent for his sinusitis disorder from February 25, 2013, the date of his last VA examination.  The Veteran timely filed a substantive appeal in August 2014.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning November 6, 1995.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements with respect to his sinusitis disorder.  The Board acknowledges that while the Veteran is considered to be competent to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his sinusitis disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his sinusitis disorder.

Turning to the medical evidence of record, his VA treatment records from January 1999 reveal some sinus and cough with medication "clearing up the sinuses."  He was assessed with sinusitis.  Id.  An August 5, 1998 VA treatment progress note documents the Veteran as having sinuses swollen making "it difficult to breathe through the nose" and reports of headaches.  See January 1999 VA treatment records.  June 1999 VA treatment records reveal a normal sinus rhythm.  A July 31, 2000 private treatment note reveals some nasal blocking.  See August 2002 VA treatment records.

A nose, sinus, larynx, and pharynx VA examination was conducted in October 2003.  The examiner noted subjective complaints of "problems breathing through the nose" when the Veteran's sinuses start to develop.  The examiner noted symptoms of frontal headaches, three to four times per year with a pain threshold of nine out of ten.  The Veteran takes allergy injections for allergic attacks once per month and pills every day.  No periods of incapacitation were noted.  There was no nasal obstruction, sinus tenderness, purulent discharge, or crusting noted.  There was good aeration of the frontal sinus.

A July 2004 private treatment doctor note reveals that the Veteran has been under that doctor's care for four years.

A nose, sinus, larynx, and pharynx VA examination was conducted in January 2006.  The examiner noted normal X-rays.  The examiner further noted the Veteran is on medication and subjective complaints "including interference with breathing through nose," and purulent discharge.  No pain or headaches were noted.  No periods of incapacitation were noted.  No tenderness, purulent discharge, or crusting was noted.

A May 18, 2006, VA treatment progress note reveals nasal congestion across the maxillar sinuses and a December 8, 2005 VA treatment progress note documents subjective complaints of "infected" sinuses and "trouble breathing through the nose."  See December 2004 to September 2006 VA treatment records.

A November 2, 2006, VA treatment progress note reveals subjective complaints of "trouble breathing due to sinuses" with increasing throat and nasal congestion.  Sinuses are documented as mildly tender and nasal mucosa swollen.  See July 2011 VA treatment records.

A nose, sinus, larynx, and pharynx VA examination was conducted in July 2011.  The examiner noted no signs of nasal obstruction.  The examiner noted a history of non-incapacitating episodes with symptoms of headaches, purulent drainage, and sinus pain with constant episodes per year lasting more than 14 days.

A July 2011 private treatment doctor note reveals that the Veteran has been under the doctor's care since November 2006 for sinusitis revealing allergies for dust, mold, pollens, and some foods.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's sinusitis disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's sinusitis condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

As stated previously, in order to be granted a higher disability evaluation of 30 percent, three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting must be shown.  A 50 percent rating is warranted for radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Board finds that the Veteran is entitled to a rating of 30 percent, but no greater, because he endorses the symptoms that are required for a 30 percent rating.  More specifically, his October 2003 VA examination noted symptoms of headaches three to four times per year with corresponding medication; and his July 2011 VA examination reveals a history of non-incapacitating episodes with symptoms of headaches, purulent drainage, and sinus pain with constant episodes per year lasting more than 14 days.

However, there is no indication that the Veteran displayed any symptoms or events associated with a 50 percent disability rating, such as radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Board finds that the Veteran's overall disability picture for his sinusitis disorder was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, which more closely approximate the criteria for a rating of 30 percent disabling, but no greater.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an additional increased rating.  Accordingly, the Board finds that an initial evaluation of 30 percent but no greater is warranted for the period from November 6, 1995, which is the date of claim, until February 24, 2013.


B.  Period from February 25, 2013

A nose, sinus, larynx, and pharynx VA examination was conducted in March 2013.  The examiner diagnosed the Veteran with chronic sinusitis with seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  No surgeries were noted.  VA treatment records from July 2014 to March 2018 reveal no surgeries relating to the Veteran's sinusitis condition.

As stated previously, in order to be granted a higher disability evaluation of 50 percent, radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries must be shown.  The Board finds that the Veteran is not entitled to a rating in excess of 30 because he does not endorse the symptoms and events that are required for a 50 percent rating.  More specifically, his VA examinations and treatment records do not indicate that he underwent any surgical procedures relating to his sinusitis condition.

The Board finds that the Veteran's overall disability picture for his sinusitis disorder was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, which more closely approximate the criteria for his current rating of 30 percent disabling.  Therefore, the Board finds that the preponderance of the evidence of record is against a rating in excess of 30 percent from February 25, 2013.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 6512.

The Board finds that it is not necessary to consider an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as there is no indication or an assertion that the Veteran has been rendered unemployable as a result of this service-connected disability.  While the Veteran stated in his August 2014 Form 9 that this disorder adversely affects his quality of life and employment, the Board does not find that this assertion is equivalent to an assertion that this disorder precludes gainful employment.

Additionally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected anxiety disorder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to an initial evaluation of 30 percent, but no greater, for sinusitis from November 6, 1995, to February 24, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation greater than 30 percent for sinusitis from February 25, 2013, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


